DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s filing on July 31, 2019.  Claims 1-12 are pending and examined below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ushiroda et al., US 2007/0213913 A1.
As to claim 1, Ushiroda teaches a control method for an electronic limited slip differential of a vehicle, the control method comprising (¶ 15-18 and Fig. 1): 
determining, by a controller, whether the vehicle is in an understeer state or an oversteer state at a time of turning (¶ 28-29 and Fig. 2); and 
performing driving force movement control by the controller, wherein, when the vehicle is in the understeer state and an actual driving force of an inner wheel of the vehicle becomes greater than an allowable driving force of the inner wheel, the controller is configured to increase a control torque of the electronic limited slip differential and to transfer a driving force of the inner wheel to an outer wheel of the vehicle (¶ 35-36 and Figs. 1-3). 
As to claim 2, Ushiroda teaches wherein, while performing the driving force movement control, the controller is configured to perform a wheel slip control performing a feedback control of the control torque of the electronic limited slip differential based on a speed difference between the inner and outer wheels and a speed difference between the outer wheel and the vehicle (¶ 15-16, 20-22, 26-29 and Figs. 1-2). 
As to claim 11, Ushiroda teaches wherein the driving force movement control is configured to be performed only when a driver depresses an accelerator pedal of the vehicle (¶ 27, 43). 
Allowable Subject Matter
Claims 3-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	May 13, 2021